Title: From Thomas Jefferson to Jones & Howell, 9 December 1804
From: Jefferson, Thomas
To: Jones & Howell


                  
                     
                         Jones & Howell 
                     
                     Washington Dec. 9. 04
                  
                  Towards the latter end of this month, but before your river closes up, be so good as to avail yourselves of some vessel going to Richmond to forward to Messrs. Gibson & Jefferson for me two tons of nail rod assorted as heretofore generally desired. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               